DETAILED ACTION
This action is responsive to communication filed on 7/14/22. The current pending claims are 1, 3 – 11, 13 – 18, and 20 – 23.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,801,195 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3 – 11, 13 – 18, and 20 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the combination as claimed including a single through-hole located in the flexible cup offset from the inlet, the single through-hole is configured to receive a body of a protective sleeve therethrough, and the through-hole is open to atmosphere when the plunger is not in use was neither found alone nor rendered obvious by the most relevant prior art of record. 
Regarding claim 10, the combination as claimed including a through-hole located in an external surface of the handle or in a top portion of the handle, wherein the through-hole is configured to receive a body of a protective sleeve therethrouqh and fluidically communicates with the hollow cavity; a connector having a hollow section, the connector disposed within the inlet, the connector configured to couple the first end of the handle to the flexible cup, the hollow section configured to enable the protective sleeve to pass from the inlet into the hollow section and through the hollow cavity from first end of the handle toward the second end of the handle and out the throuqh-hole was neither found alone nor rendered obvious by the most relevant prior art of record. 
Regarding claim 18, the combination as claimed including a valve disposed between the first end and the second end of the handle, the valve comprising a biasing member configured to misalign through-holes in the valve, and a hollow cavity communicates with the hollow section of the connector, and the hollow section is configured to enable a protective sleeve to pass through the first end of the handle toward the second end of the handle was neither found alone nor rendered obvious by the most relevant prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754